                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH



 UNITED STATES OF AMERICA,                            MEMORANDUM DECISION
                                                            AND ORDER
                Plaintiff,                         DENYING MOTION TO RECONSIDER
 vs.
 GUSTAVO NOLASCO,                                         Case No. 1:10-cr-89

                Defendant.                                Judge Clark Waddoups




       On July 25, 2019, the court reduced Mr. Nolasco’s sentence from 180 months down to 147

months pursuant to 18 U.S.C. § 3582(c)(2) and U.S.S.G. Amendment 782. Mr. Nolasco filed a

Motion to Reconsider on August 15, 2019. He requests leave to file an amended motion for a

sentence reduction, so the entire matter may be re-briefed and redecided. He contends (1) the court

should have appointed the Federal Defender’s Office to handle the case; (2) Defense counsel was

unaware of the case until August 13, 2019; (3) Mr. Nolasco had no opportunity to respond to the

United States’ brief; and (4) the court’s decision was not governed by the factors stated in 18

U.S.C. § 3553(a).

I.     GENERAL ORDER 14-005

       On October 7, 2014, then Chief Judge David Nuffer issued General Order 14-005. The

General Order, in part, states:

                [T]he Office of the Federal Public Defender for the District of Utah
               is appointed to represent any defendant previously determined to
               have been entitled to appointment of counsel or found indigent by
               the Court (i) whose name appears on the lists of defendants
               potentially qualifying for a reduction of sentence . . . or (ii) who files
               a pro se motion for relief seeking a sentence reduction under the
               retroactive application of U.S.S.G. Amendment 782.

Id. at 1 (emphasis added). The General Order further states, “The Federal Public Defender’s Office

shall represent those defendants with respect to any possible motions for reduction of sentence,”

and such appointment is not terminated until the district court rules or the appellate process is

completed, “unless otherwise ordered by the Court.” Id. (emphasis added).

       Mr. Nolasco was previously determined to be eligible for the appointment of counsel. He

was represented by the Federal Defender’s Office during his original sentencing. He was identified

as being potentially eligible for a sentence reduction, and he filed a pro se motion seeking such a

reduction. He therefore met all requirements under the General Order for representation by the

Federal Defender’s Office. Appointment occurred pursuant to that General Order and no separate

appointment was necessary.

II.    NOTIFICATION OF THESE PROCEEDINGS AND OPPORTUNITY TO REPLY

       As stated above, counsel for Mr. Nolasco contends he did not become aware of these

proceedings until August 13, 2019. A review of the docket receipt information, however, shows

that three individuals from the Federal Defender’s Office were notified electronically of Mr.

Nolasco’s Motion to Modify Sentence on May 23, 2019, at or about 11:06 a.m. See Display

Receipt re Motion to Modify Sentence (ECF No. 95). 1




1
   The Motion was date-stamped April 1, 2019, but it was not docketed due to prior Orders
prohibiting certain filings by Mr. Nolasco. See Orders (ECF Nos. 93, 94). After review of the
Motion, the court directed it to be docketed as of the original date the motion was received.
                                                   2
       Thereafter, correspondence from Mr. Nolasco was docketed on June 13, 2019 (ECF No.

96). A Notice of Attorney Appearance and an amended Notice of Attorney Appearance were filed

on June 26, 2019 by the United States (ECF Nos. 97, 98). The United States then filed its Response

to Mr. Nolasco’s Motion on July 8, 2019 (ECF No. 99), wherein the United States acknowledged

Mr. Nolasco was eligible for a sentence reduction. And the Federal Defender’s Office received

electronic notification of each event on the day they were docketed. Notice of the proceedings

therefore occurred on five occasions between May 23, 2019 and July 8, 2019. Consequently, while

present counsel may not have learned about the proceedings until August 13, 2019, such lack of

information was not due to the Federal Defender’s Office failing to receive notice of these

proceedings.

       Because the Federal Defender’s Office was on notice of these proceedings, Mr. Nolasco,

through counsel, had the opportunity to file a reply to the United States’ brief. No opportunity

was taken, and the court did not bear the burden of asking whether the Federal Defender’s Office

intended to file a reply before it issued its ruling on July 25, 2019.

III.   SECTION 3553 FACTORS

       Finally, Mr. Nolasco contends the factors under 18 U.S.C. § 3553 were not considered

when the court determined a sentence of 147 months was appropriate. All factors were considered

and weighed as a necessary part of determining whether Mr. Nolasco should receive any sentence

reduction. Mr. Nolasco committed a serious crime involving an intent to distribute 801.7 grams

of actual methamphetamine. Letters of support for Mr. Nolasco speak about him being a family

man. The court has no reason to doubt Mr. Nolasco’s care for his family. That does not negate,




                                                   3
however, that Mr. Nolasco disregarded the harm other families would experience had he been able

to distribute 801.7 grams of methamphetamine. He committed a serious crime.

       Moreover, Mr. Nolasco previously was convicted for possessing another large quantity of

drugs to sell. Less than seven months after his release and while he was still on probation, Mr.

Nolasco was arrested for the present crime. His prior conviction and imprisonment did not deter

him from committing another serious crime later. Due to the large quantity of the drugs at play,

deterring Mr. Nolasco from future similar activities is an important factor.

       It also is significant that Mr. Nolasco was subject to a mandatory minimum sentence of

240 months had the United States sought an enhancement. In exchange for his plea, however, the

United States agreed not to seek that enhancement. Mr. Nolasco benefitted substantially from that

agreement because his sentence was reduced initially by five years. Although he is eligible (as

opposed to entitled) to receive a sentence reduction, that does not mean the court must discount

the benefits he received from his plea agreement. See United States v. Green, 886 F.3d 1300, 1307

(10th Cir. 2018) (citations omitted).

       The seriousness of Mr. Nolasco’s crime, his criminal history and apparent lack of

deterrence, as well as the potential sentence had an enhancement been sought were all reflected in

the United States’ Response. See generally Response to Mot. (ECF No. 99). The court also

reviewed and considered Mr. Nolasco’s Motion and all attachments to it, including the report about

his good conduct, attendance at religious services, and report of him working while in prison.

       Having reviewed Mr. Nolasco’s Motion; the Motion’s attachments; the United States’

Response; and all documents referenced in the Response, including Mr. Nolasco’s pre-sentence

report and attachments thereto, the court was informed about this case before it issued its ruling.


                                                 4
It took into account all relevant factors under § 3553(a) and weighed them when reaching its

decision. It then adopted the United States’ reasoning and imposed a new sentence of 147 months.

       It bears noting Mr. Nolasco’s sentence is 12-months above the minimum guideline range

of 135 months, and that Mr. Nolasco’s amended sentence cannot be reduced below 135 months.

United States v. Kurtz, 819 F.3d 1230, 1234 (10th Cir. 2016) (stating “the court shall not reduce

the defendant’s term of imprisonment . . . to a term that is less than the minimum of the amended

guideline range”) (quotations and citation omitted)). Based on the seriousness of Mr. Nolasco’s

crime, his criminal history, the benefits he received from his plea agreement, and all other relevant

§ 3553(a) factors, the court concluded Mr. Nolasco should receive a sentence higher than the

minimum.

       To the extent § 3553 was not expressly referenced, outside of noting it was part of the

consideration when determining a new sentence, the court hereby incorporates this memorandum

decision into its previous Order and reaffirms its conclusion that a sentence of 147 months is

appropriate.

                                         CONCLUSION

       For the reasons stated above, the court DENIES the Mr. Nolasco’s Motion to Reconsider

(ECF No. 102).

       DATED this 18th day of September, 2019.

                                                      BY THE COURT:



                                                      _______________________________
                                                      Clark Waddoups
                                                      United States District Judge


                                                 5
